IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37008

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 536
                                                )
       Plaintiff-Respondent,                    )     Filed: June 29, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JASON MICHAEL VANDER ESCH,                      )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with three-year determinate term for burglary, affirmed.

       Nevin, Benjamin, McKay & Bartlett, LLP; Deborah Whipple, Boise for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jason Michael Vander Esch entered an Alford1 plea to burglary. Idaho Code § 18-1401.
The district court imposed a unified ten-year sentence with a three-year determinate term, but
after a period of retained jurisdiction, suspended the sentence and placed Vander Esch on
probation. Thereafter, Vander Esch admitted violating the conditions of probation and the
district court continued probation. After additional probation violations were admitted, the
district court revoked probation and again retained jurisdiction, and Vander Esch was again
placed on probation. Subsequently, Vander Esch admitted to violating several terms of the


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).



                                               1
probation, and the district court consequently revoked probation and ordered execution of the
original sentence. Vander Esch appeals, contending that the district court abused its discretion in
revoking probation and that the sentence is excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 326, 834 P.2d at 328.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Vander Esch’s original sentence without modification.           Therefore, the order


                                                2
revoking probation and directing execution of Vander Esch’s previously suspended sentence is
affirmed.




                                             3